Citation Nr: 0524476	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for bilateral eye 
condition.

2.  Entitlement to service connection for nosebleeds.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1977 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Atlanta, Georgia, which denied the above claims.


FINDINGS OF FACT

1.  The veteran's glaucoma, allergic conjunctivitis and 
conjunctive hyperemia of both eyes, which first manifested 
many years after service, are not related to events in 
service.

2.  There is no competent evidence that the veteran manifests 
a current disability related to his symptom of nosebleeds.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral eye condition are not met.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for the establishment of service connection 
for a disability manifested by nosebleeds are not met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In specific compliance with Quartuccio, the veteran was 
apprised by a letter dated in July 2002 in accordance with 
elements (1), (2) and (3), above.  The letter advised the 
veteran that evidence which would substantiate his claims 
would include the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, by virtue of the rating decision on appeal and 
the February 2004 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why his 
particular claims were being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the February 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The initial VCAA letter was provided to the veteran prior to 
the RO's initial denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claims.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
those claims.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA requested 
service medical records ("SMRs") and clinic records from 
the VAMCs in Augusta, Georgia and Gainesville, Florida in 
July 2002 and requested that the veteran either submit his 
available private medical records or authorize VA to obtain 
those records on his behalf.  After several attempts by the 
RO to locate the veteran's complete SMRs and service records, 
it appears that some of the veteran's service records and 
SMRs are missing.  The RO notified the veteran of this fact 
in July 2003 and informed of the need for his assistance to 
obtain alternate evidence of his claimed in-service 
conditions.  The veteran did not respond.  It is a well-
settled principle that a claimant cannot wait passively for 
VA assistance in circumstances where he/she may or should 
have participated in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this circumstance, there is no duty on the part of VA to 
provide a medical examination because, as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating not only that he has the disorders in question, 
but also further substantiating evidence suggestive of a link 
between his active service and the current disorders, if 
shown.  The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the disorders are 
related to the appellant's military service.  Rather, as held 
below, the Board finds that the preponderance of the evidence 
establishes that the veteran has not manifested continuity of 
eye problems since service as claimed.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

The Merits of the Claims

The veteran seeks service connection for current bilateral 
eye condition and nose bleeds, and argues that he began 
experiencing these problems during his military service.  





The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records; incomplete SMRs; his contentions; and clinic records 
from the VAMC in Augusta, Georgia and Gainesville, Florida. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Evidence which would 
substantiate a claim of service connection includes the 
essential components:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service. 38 
U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. § 3.309(a) 
(2004).  These diseases listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. 3.303(b) (2004).  

In this case, it appears that some of the veteran's service 
records and SMRs may have been lost.  It has been held that, 
in cases where records once in the hands of the Government 
are missing, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.  However, while the Board's 
obligation to evaluate and discuss in its decision all 
evidence that may be favorable to the appellant is 
heightened, the legal standard for proving a claim for 
service connection is not lowered.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

As addressed below, the dispositive issue on appeal in this 
case concerns whether the veteran's claimed conditions were 
first manifested in service and/or are alternatively related 
to an event(s) in service.  The preponderance of the evidence 
supports neither interpretation of the record.  


Bilateral Eye Condition

The veteran's enlistment examination in 1977 does not 
indicate any eye abnormalities and his separation examination 
is not available for review.  The first evidence of treatment 
for glaucoma was in June 2000 (i.e., approximately 20 years 
after his discharge from active military duty) at the 
Gainesville, Florida VAMC where he reported a "sudden loss 
of vision" and stated that had "never happened before."  
He also indicated that he had been diagnosed with glaucoma 
"one year ago" and was being treated by an outside 
ophthalmologist, however, he "now wished to be treated by 
VA."  He reported to the treating physician that there was a 
"strong family history" of glaucoma.  The glaucoma 
diagnosis was confirmed and treatment began.  During an 
ophthalmology consultation two days later, he reported the 
sudden loss of right eye (OD) vision "x 5 days" with his 
eye examination indicating possible ischemic optic neuropathy 
of the right eye secondary to optic nerve head (ONH) 
appearance.  

In July 2000, during a pre-operative evaluation for 
management of his glaucoma, the veteran was found to have 
Type II Diabetes Mellitus ("DM") and began receiving 
treatment.  In August 2000, the veteran underwent glaucoma 
surgery, however, his condition did not significantly 
improve.  He was declared legally blind and continued to be 
treated at the Gainesville VAMC on a regular basis.  In 
February 2002, he was admitted to a blind rehabilitation 
program at the Augusta, Georgia VAMC.  He received later 
treatment for allergic conjunctivitis and conjunctive 
hyperemia of both eyes (OU).

The record indicates a current diagnosis of glaucoma with 
treatment for allergic conjunctivitis and conjunctive 
hyperemia of both eyes, thus satisfying the initial prong of 
a claim of service connection.  While the veteran alleges 
that he was treated for eye problems during service (see 
Veteran's Application for Compensation, received in April 
2002), this statement directly contradicts his history of 
symptoms of treatment and diagnosis reported to his VA 
clinicians beginning in June 2000.  

On review of the record, the Board places more probative 
value to the veteran's June 2000 history of symptoms and 
treatment as it more consistent with the documented treatment 
for eye symptoms, and was reported to an examiner in an 
effort to seek appropriate medical diagnosis and treatment.  
See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).

Because such a statement was rendered during an effort by the 
veteran to receive medical diagnosis and treatment, it is 
highly probative.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245-46 (Such statements 
relative to treatment are exceptionally trustworthy since the 
declarent has a strong motive to tell the truth in order to 
receive proper care); see also Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Even assuming the veteran received some in-service treatment 
for eye symptoms, a nexus to his active military service is 
still required to obtain service connection for the 
disability.  An opinion as to medical etiology must be based 
on competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Such evidence is lacking 
here.  No treating physician indicates that the veteran's 
glaucoma and/or other disability of the eyes is related to 
his service or was first manifested during service.  The 
veteran's own self-diagnosis cannot be accepted as competent 
evidence of a nexus in this case.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  



The Board finds, by a preponderance of the evidence, that the 
veteran's glaucoma, allergic conjunctivitis and conjunctive 
hyperemia of both eyes, which first manifested many years 
after service, are not related to event(s) in service.  In 
reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Nosebleeds

The veteran's enlistment examination does indicate any 
problems with nosebleeds.  His VA clinic records do not 
reflect complaint or treatment for nosebleeds.  Similarly, 
there are no private medical treatment records reflecting 
treatment for a disability characterized as "nosebleeds."  

Assuming the veteran has such symptoms as he has reported, 
such are not a disability for the purpose of VA compensation 
benefits, absent some linkage to a diagnosed disorder.   See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A valid claim is not deemed to have been submitted where 
there is no competent evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  On this record, 
the Board must find that there is no competent evidence that 
the veteran manifests a current disability related to his 
nosebleeds.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).  Accordingly, the Board must deny the claim for 
service connection for a disorder characterized by the 
veteran as "nosebleeds."  



ORDER

1.  Entitlement to service connection for bilateral eye 
condition is denied.

2.  Entitlement to service connection for nosebleeds is 
denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


